J. B. McPHERSON, District Judge.
It is clear to my mind that the tobacco in question, which the importers themselves brought in as “scrap leaf tobacco,” is properly described as “scrap” or “sweepings,” and is not “leaf” tobacco at all, in the meaning to be given to that word as it is used in the first .sentence of paragraph 214 in the tariff act of 1897 (Act July 24, 1897, 30 Stat. 169, c. 11 [U. S. Comp. St. 1901, p. 1648]). This sentence is as follows: “The term wrapper tobacco, as used in this act, means that quality of leaf tobacco which is suitable for cigar wrappers, and the term filler tobacco means all other leaf tobacco.” The tobacco in question is suitable neither for wrappers nor for fillers, as these terms are commonly and commercially understood, although it appears from the evidence that, it may be used as a filler in the manufacture of one very small size of tobacco cigarettes; and I think, therefore, that the collector and the board of general appraisers were right in imposing a duty of 55 cents a pound, under paragraph 215, which applies this rate to “all other tobacco, manufactured or unmanufactured, not specially provided for in this act.”
The decision of the board of general appraisers is accordingly affirmed.